Per Curiam:
Plaintiff landlord sued for damages for the breach of an oral agreement for board. The defense consisted of a claim that misrepresentations had been made as to the character of the accommodations furnished, and secondly that there was an accord and satisfaction. The proof on the latter phase of the case developed that after a dispute between the parties in regard to the plaintiff’s observance of the Jewish dietary laws defendant announced his intention to leave and a discussion followed as to the amount of rent that he should then pay and he gave plaintiff a check for one week’s board which it is not disputed bore the words “ paid in full.” The acceptance of this check without any attempted explanation constitutes an accord and satisfaction.
Judgment reversed, with thirty dollars costs, and complaint dismissed, with costs.
All concur; present, Guy, Bijur and Mullan, JJ.